DETAILED ACTION
Claims 1-30 are pending. The arguments filed 6 August 2021 regarding the new matter objections and rejections are persuasive. Therefore the Specification objections and 112a rejections of the previous office action are withdrawn. The 6 January 2021 claim amendment have overcome the 112(b) rejections of the previous office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 22 and 23 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Reinhold et al. (EP1039623A2).
Regarding claim 22, Reinhold discloses a method for operating a brushed DC electric motor (DC motor M, with Commutator K, line 80-81) in a compressor for producing compressed air for a compressed air supply system of a vehicle (compressor, compressed air, and installation in a vehicle are intended use within the preamble, and will not be given patentable weight; as no structure of the vehicle is included in the claims; a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)), the Page 6 of 13motor being (i) configured to drive a compressor unit (also intended use in preamble, and will be disregarded as it does not impart structural 
Regarding claim 23 dependent on 22, Reinhold discloses wherein the start phase includes at least one start time period (fig 3, three start time periods are depicted), the method further comprising: predefining a threshold current-limiting function (integrator control signal S2 is depicted as limiting multiple time periods in comparison with oscillator clock signal S1, lines 92-94) according to which the chronologically varying threshold current is determined for the least one start time period, wherein the threshold current-limiting function is a function of time (threshold is a function of switch-on pulse duration, counted by oscillator clock signal S1, line 95, 106-107), wherein limiting the operating current of the electric motor to the chronologically varying threshold current comprises disconnecting, by a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-12, 15, 24, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hecht et al. (US 3,897,355) in view of Reinhold.
Regarding claim 1, Hecht discloses a compressor (fig 1, compressor 1, c 1 l 64) for a compressed air supply (air medium, c 1 l 16) installation of a vehicle (installation in a vehicle is intended use within ), the compressor comprising: a brushed DC electric motor (motor with commutator 3, c 2 l 27-28); a compressor (compressor 1, c 1 l 64) configured to be driven by the electric motor.
Hecht does not disclose a control device comprising an electronic control module configured to limit, during a start phase of the electric motor, an operating current of the electric motor to a chronologically varying threshold current in order to control the electric motor, the electronic control module comprising: a control assembly configured to disconnect a supply of an operating voltage to the electric motor in response to a determination that the operating current has reached or exceeded the chronologically varying threshold current and to reconnect the supply of the operating voltage while the electric motor has a non-zero rotational speed thereby limiting the operating current of the electric motor during the start phase of the electric motor, and an executable program module, wherein the start phase chronologically precedes a load phase of the electric motor during which the chronologically varying threshold current is not applicable.
Reinhold teaches an analogous brushed dc motor (DC motor M, with Commutator K, line 80-81) with … a control device (control device, line 43-44) comprising an electronic control module (control software for soft start control, line 40) configured to limit, during a start phase of the electric motor (soft start control, line 40), an operating current of the electric motor (starting current is limited at the brushes, line 79) to a chronologically varying threshold current (integrator control signal S2 provides the starting current threshold, line 105, the integrator control signal does this by comparing PWM control It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the starting current limiting control of Reinhold into the DC motor of Hecht in order to prevent wear and tear of the commutator brushes and thereby increase the service life of the motor (Reinhold, line 12-13).
Regarding claim 3, dependent on 2, Reinhold teaches wherein the start phase includes a plurality of start time periods (fig 3, three start time periods are depicted), wherein the executable program module is configured to predefine a plurality of threshold current-limiting functions (integrator 
Regarding claim 6, dependent on 3, Reinhold teaches wherein the start phase is preceded by an initial time phase during which the electronic control module is configured to not limit the operating current of the electric motor (at the first of the plurality of switch-on pulses, current is not directly monitored and controlled, the switch on pulse duration limits the time of the pulse, thereby preventing sufficient time for current spikes to reach the threshold limit, line 106-110; examiner notes that limitation of current through limiting time period is analogous to applicant’s embodiment disclosed on page 36 of the submitted specification, see spec filed 4 June 2015, page 36), and wherein during the start phase (the switch-on pulses after the first switch-on pulse can broadly be interpreted as the second start phase), the electronic control module is configured to limit the operating current of the motor to the chronologically varying threshold current determined (integrator control signal s2 limits pulses), for the plurality of start time periods (fig 3, depicts multiple switch-on pulses after the first switch-on pulse), by the plurality of threshold current-limiting functions.
Regarding claim 7, dependent on 6, Reinhold teaches wherein the initial time phase has a starting period that is predefinable as a function of a measured operating voltage (integrator control signal S2 controls current via a known operational voltage U, lines 84, 90-92), and a duration of the initial time phase is less than a duration of each of the plurality of start time periods of the start phase (fig 3, implicitly the first switch-on pulse has the lowest starting current IM because the current limit is increasing from an initial value, line 89, 93; since current is controlled by switch-on pulse duration, the lowest current only occurs during the shortest switch-on pulse duration, line 107).  
Regarding claim 8, dependent on 3, Reinhold teaches, wherein each of the plurality of threshold current-limiting functions defines a gradient of the chronologically varying threshold current   
Regarding claim 9 dependent on 6, Reinhold teaches, wherein each of the plurality of threshold current-limiting functions is a linear function of time (fig 3 depicts oscillating clock signal S1 as a triangle wave, a triangle wave is a piecewise linear function; since the current-limiting function is based on both the integrator control signal s2 and the linear oscillating clock signal s1, the current-limiting is partially a linear function of time).  
Regarding claim 10 dependent on 1, Reinhold teaches wherein the electronic control module is configured to: control a soft start (soft start control, line 40), Page 3 of 13not limit the operating current during a chronologically limited initial time phase preceding the start phase (at the first of the plurality of switch-on pulses, current is not directly monitored and controlled, the switch on pulse duration limits the time of the pulse, thereby preventing sufficient time for current spikes to reach the threshold limit, line 106-110; examiner notes that limitation of current through limiting time period is analogous to applicant’s embodiment disclosed on page 36 of the submitted specification, see spec filed 4 June 2015, page 36), and predefine a starting operating current for the start phase (integrator control signal S2 controls current via a preselected rising current limit, lines 84, 90-92).
Regarding claim 11 dependent on 1, Reinhold teaches wherein the program module is configured to predefine a plurality of first start threshold current-limiting functions (integrator control signal S2 is depicted as limiting multiple time periods) according to which the chronologically varying threshold current is determined for a plurality of first start time periods (fig 3, the first two of the three depicted start time periods) in the start phase, and wherein the program module is further configured to predefine a plurality of second start threshold current-limiting functions (fig 3, the second and third depicted threshold limiting function; examiner nots that as depicted in fig 3, the first two pulses form a different gradient than the second pulse and third pulse as the S1 line appears to be of a continually 
Regarding claim 12 dependent on 1, Reinhold teaches wherein the compressor is configured such that a changeover from the start phase to the load phase is effected independently of the operating current of the compressor (changeover from start phase to load phase is a function of time, line 92-94), wherein the start phase has a soft start (soft start control, line 40), and wherein in the load phase, the operating current of the compressor is not limited (fig 3, current is not directly limited by the integrator control signal s2 either during the start phase or during the operation phase after the stop phase; examiner notes that current is not directly limited in a manner similar applicant’s embodiment disclosed on 4 June 2015 spec page 36).
Regarding claim 15 dependent on 1, Reinhold teaches wherein the electronic control module includes a first regulating unit (control device, line 77) configured to regulate the operating current of the electric motor while predefining the chronologically varying threshold current as a setpoint current (motor current is regulated according to a programmed characteristic curve, line 123; the characteristic curve thus creates a mean current IM as the setpoint, line 110).
Regarding claim 24 dependent on 3, Reinhold discloses wherein the control assembly is configured to interrupt a supply of operating energy to the motor by the disconnecting the supply of the operating voltage to the electric motor and the reconnecting the supply of the operating voltage to the electric motor (fig 3, duration of switch-on pulse is limited according to intersection of integrator control signal S2 and oscillator clock signal s1, subsequent pulses are reconnected with increasing duration, lines 94, 105-108).
 
Regarding claim 27 dependent on 1, Reinhold teaches wherein the control assembly is configured to disconnect the supply of the operating voltage to the electric motor with a semiconductor switch (MOSFET as a switching transistor, line 116) and to reconnect the supply of the operating voltage to the electric motor with the semiconductor switch (id.)
Regarding claim 28 dependent on 27, Reinhold teaches wherein the semiconductor switch is configured to disconnecting the supply of the operating voltage to the electric motor and to reconnect the supply of operating voltage to the electric motor according to a semiconductor switch clock cycle (switch on pulse duration is also a function of oscillator clock signal s1, lines 94, 105-108).  
Regarding claim 29 dependent on 28, Reinhold does not explicitly disclose teaches wherein the semiconductor switch clock cycle has a period of from 33 ps to 50 ps. Nevertheless, Reinhold teaches that the duration of the switch-on pulse determines the start current limitation (line 107); and that the switch clock cycle provides the timing of the switch-on pulse (constant oscillator clock signal S1, line 92); therefore the clock cycle period is obvious as a result effective variable to provide sufficient resolution to account for the changes in duration between the different switch-on pulses. The courts have held that result-effective variables are obvious when there is a motivation to optimize (In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). In this case, there is a motivation to optimize the clock signal period .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hecht in view of Reinhold in view of Meisser et al. (US 2016/0001624 ) (“Meisser”).
Regarding claim 2 dependent on 1, Hecht in view of Reinhold does not disclose wherein the compressor is a two-stage compressor having at least a first compressor stage and a second compressor stage.
Meisser teaches wherein the compressor is a two-stage compressor (Meissner, two- or multi-stage compressor, para 0032) having at least a first compressor stage and a second compressor stage (Meissner, two- or multi-stage compressor, para 0032). It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a multi-stage compressor in order to produce compressed air in a space-saving, efficient and flexible way (Meissner, para 0032). 

Claims 4, 5, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hecht in view of Reinhold in view of Makaran (US 6,801,009).
Regarding claim 4 dependent on 3, Hecht in view of Reinhold does not disclose wherein the control device further comprises at least one of an analysis unit and an actuator system, wherein the at least one of the analysis unit and the actuator system of the control device is configured to determine whether the operating current reaches or exceeds the chronologically varying threshold current according to a predetermined sampling rate.
Makaran teaches wherein the control device further comprises at least one of an analysis unit (controller 22 compares sensed signals to setpoint, c 2 l 46-47) and an actuator system (current limiter 30, c 2 l 52), wherein the at least one of the analysis unit and the actuator system of the control device is configured to determine whether the operating current reaches or exceeds the chronologically varying 
Regarding claim 5 dependent on 1, Hecht in view of Reinhold does not disclose wherein the control device further comprises (i) a sampling unit configured to signal an actual operating current of the electric motor with a predefinable sampling rate, and (ii) a comparison unit configured to compare the signaled actual operating current with the chronologically varying threshold current.
Makaran teaches wherein the control device further comprises (i) a sampling unit (current sensor 14 and amplifier 18, c 2 l 41, 44) configured to signal an actual operating current of the electric motor (signal 20 is sent to controller 22, c 2 l 44-46) with a predefinable sampling rate (a sampling rate is inherent to a micro-controller 33, governed the microcontrollers clock circuit), and (ii) a comparison unit (controller 22 compares sensed signals to current setpoint 26, c 2 l 46-47) configured to compare the signaled actual operating current with the chronologically varying threshold current (current setpoint 26, id.). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the measurement and analysis of electricity of Makaran into the soft start of Hecht in view of Reinhold in order to protect the motor during unexpected current surges due to changes in load at the voltage source (c 1 l 13-16).
Regarding claim 25 dependent on 5, Hecht in view of Reinhold in view of Makaran renders obvious wherein the predefinable sampling rate is in a range of 100 Hz to 50,000 Hz. The energy in a current surge increases with duration of the current surge (Reinhold, line 106-110), therefore the lower . 

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolf et al. (US 2009/0032158) in view of Hecht in view of Reinhold.
Regarding claim 20, Rudolf discloses a compressed air supply system for operating a pneumatic system of a vehicle (central tire inflation system, abstract), the compressed air supply system comprising: a compressed air feed (inherent air source to compressor, para 0004; compressor 11 is connected directly to atmosphere, para 0023; compressor 21 receives air via non-return valve 23.1 or 23.2 or bypass line 24.1, para 0024-0025) having a compressor (first compressor 11 or second compressor 21, para 0006, 0023) for producing compressed air (air is compressed, para 0023), … a compressed air port (compressor internal non-return valves, para 0023) to the pneumatic system (first compressed air system 8 or second compressed air system 9, para 0024, 0025); a venting port (fig 1, valve 19 to atmosphere, para 0023) to the surroundings; a first pneumatic connection between the compressed air feed and the compressed air port (both compressors 11  acts as pneumatic connection to  for their respective inlets and outlets), the pneumatic connection having an air dryer (air dryer 12, para 0023) and an isolating valve (one-way valves 13 or 14, para 0026); and a second pneumatic connection (branches to one-way valves 13 and 14, para 0026) between the compressed air port and 
Reinhold teaches a brushed DC electric motor (DC motor M, with commutator K, line 80-81); Page 5 of 13Filed August 25, 2020Attorney Docket No. 815306 –the-- compressor configured to be driven by the motor; a control device (control device, line 43-44) comprising an electronic control module (control software for soft start control, line 40) configured to limit, during a start phase of the electric motor (soft start control, line 40), an operating current of the electric motor (starting current is limited at the brushes, line 79) to a chronologically varying threshold current (integrator control signal S2 provides the starting current threshold, line 105, the integrator control signal does this by comparing PWM control voltage to an oscillator clock signal S1, line 92-94) in order to control the electric motor, the electronic control module comprising: a control assembly (motor control device OS, line 76-77, with comparator KO, line 90) configured to disconnect a supply of an 
Regarding claim 21 dependent on 20, Rudolf teaches wherein the compressed air supply system is a component of a vehicle air spring system (pneumatic suspension system, para 0020) further including a gallery (valves 32.1 32.2, 34.1, and 34.2 are feb by one-way valve 14 on one side and through one-way valve 13 on the other side), at least one branch line connected pneumatically to the gallery (branch to valve 14 is connected to the gallery on one side and valve 13 on the other side), at least one of a bellows (suspension bellows 106.1 – 106.4, para 0027) and an accumulator (pressure reservoir 15, para 0023), and a directional control valve (internal check valve of pump 11 is upstream of both the bellows and accumulator) upstream of the at least one of –the-- bellows and accumulator.  

Claims 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hecht in view of Reinhold in view of De Frutos et al.  (US 2005/0231146).
Regarding claim 13 dependent on 1, Hecht in view of Reinhold does not disclose wherein the electronic control module is further configured to limit the operating current of the electric motor to a chronologically varying threshold shutdown current during a chronologically limited shutdown phase. 
Frutos teaches an analogous pulse width modulated control for a brushed DC motor (para 0004-0005) wherein the electronic control module is configured to control a soft shutdown (thermal shutdown, para 0067; and soft speed control, para 0051) to predefine a chronologically limited time phase (soft thermal shutdown with speed time constant capacitor 29 to prevent over-voltage, para 0077; speed control to prevent against variable current, para 0051) of a shutdown operating current that is limited in a chronologically varying shutdown current (variable current protection linearly adapted to speed, para 0051). It would have been obvious to one of ordinary skill in the art at the time 
Regarding claim 16 dependent on 15, Hecht in view of Reinhold does not disclose wherein the electronic control module further includes a regulating module having a second regulating unit configured to regulate a rotational speed of the electric motor while predefining a rotational speed upper limit that is constant in at least one area as a function of one of the operating current and a variable derived from the operating current.  
Frutos teaches an analogous pulse width modulated control for a brushed DC motor (para 0004-0005) wherein the electronic control module further includes a regulating module (speed control, para 0035) having a second regulating unit (speed regulating unit) configured to regulate a rotational speed of the electric motor (speed control, para 0035) during the load phase (implicitly the control is directed toward the operating phase, as a soft start is described as a smaller component of the overall speed control, para 0077)  during the load phase while predefining a rotational speed upper limit (variable current protection linearly adapted to speed, para 0051) that is constant in at least one area as a function of one of the operating current and a variable derived from the operating current (id. operating current is adapted to speed, id.). It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the motor protections of Frutos into the electric motor of Hecht in view of Reinhold in order increase reliability of the brushed DC motors (para 0051).1
Regarding claim 17 dependent on 15, Hecht in view of Reinhold does not disclose wherein the first regulating unit is configured to limit a rotational speed variability of the electric motor as a function of one of the operating current and a variable derived from the operating current over a PWM characteristic curve, in the form of an effective voltage ramp, stored in the program module, as a function of the operating current.

Regarding claim 18 dependent on 17, Frutos teaches wherein the PWM characteristic curve defines a lower effective voltage (fig 3, depicts high and low speeds with single motor voltage transfer curve, para 0056) corresponding to a low PWM value (fig 5, variable duty cycle controls speed)  when a low current is present (a current loop is used to control speed, para 0052; higher and lower variable currents are monitored in current protection profile, para 0051), and an upper effective voltage corresponding (fig 3, depicts high and low speeds with single motor voltage transfer curve, para 0056) to a high PWM value (fig 5 depicts variable duty cycle controls speed) when a high current is present (a current loop is used to control speed, para 0052; higher and lower variable currents are monitored in current protection profile, para 0051), wherein the lower effective voltage is below the upper effective voltage, and the rotational speed variability of the electric motor has an upper rotational speed value when a low current (fig 14 and 15 depict high current with low speed, which results in a thermal shutdown, reasonably during normal operation the inverse would occur with a lower current and a higher speed) is present and a lower rotational speed value when a high current is present (fig 14 .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hecht in view of Reinhold in view of Frutos in view of Jayanth (US 8,228,648) (“Jayanth”).
Regarding claim 14 dependent on 13, Hecht in view of Reinhold in view of Frutos does not disclose wherein the program module is configured to predefine a plurality of first shutdown threshold current-limiting functions according to which the chronologically varying threshold shutdown current is determined for a number of first shutdown time periods, and a plurality of second shutdown threshold current-limiting functions according to which the chronologically varying threshold shutdown current is determined for a plurality of second shutdown time periods.
Jayanth teaches current limiting control of an analogous compressor motor wherein the program module is configured to predefine, at least one number of first shutdown threshold current-limiting functions according to which the chronologically varying threshold shutdown current is determined for a number of first shutdown time periods (first current threshold measured for 800 ms, col 9 ln 53-60), and a number of second shutdown threshold current-limiting functions according to which the chronologically varying threshold shutdown current is determined for a number of second shutdown time periods (deactivating motor when the first and second average current values is above a predetermined threshold, col 2 ln 63-64, and another threshold current is based on moving average that may double and indicate a grid stall, col 6 ln 29-40). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the high current shutdown of Jayanth into the electric motor of Hecht in view of Reinhold in view of Frutos in order to prevent over-current during the operating phase thereby preventing overheating; furthermore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the grid stall protection of Jayanth in order to detect the slower-occurring grid .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hecht in view of Reinhold in view of Kastner (US 2008/0298784).
Regarding claim 19 dependent on 1, Hecht in view of Reinhold does not teach further comprising an analysis unit configured to (i) determine an actual rotational speed of the compressor from a chronological profile of the operating current, (ii) determine a frequency from a plurality of periodic peaks of a current ripple, and (iii) assign the frequency to an actual rotational speed of the compressor, the actual rotational speed being an input value for a first regulating unit of a regulating module of the electronic control device and to regulate a rotational speed of the electric motor.
Kastner teaches an analogous brushed DC motor controller (para 0048), further comprising an analysis unit (comparator 33, para 0438) configured to (i) determine an actual rotational speed of the compressor from a chronological profile of the operating current (compares electrical current signal to get commutation cycles, para 0439, and thereby speed, para 0437), (ii) determine a frequency from a plurality of periodic peaks of a current ripple (current ripple is used to determine AC component frequency, para 0436-0439), and (iii) assign the frequency to an actual rotational speed of the compressor (simple speed indicator, in order to generate a waveform 91 that matches the commutation frequency and period, para 0458), the actual rotational speed (id.) being an input value for a first regulating unit of a regulating module of the electronic control device and to regulate a rotational speed of the electric motor (actual speed of the commutator used to generate a waveform 91 with frequency and period matching commutation frequency and period, para 0458). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the commutator speed detector and waveform generator of Kaster into the DC motor control of Hecht .
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hecht in view of Reinhold in view of Bidlingmeyer (US 2013/0342147).
Hecht in view of Reinhold does not teach wherein the operating current is measured, in a regulating step of a control loop, by an analyzer, and wherein a comparator makes the determination, in an additional regulating step of the control loop, that the operating current has reached or exceeded the chronologically varying threshold current.
Bidlingmeyer teaches an analogous motor start control for a pump in a vehicle (electric pump in vehicle, par 0003) wherein the operating current is measured (ECU determines motor current by calculation based on voltage measurement across a resistor, claim 23; operating current is measured is an intended result of the use of the analyzer, the structure of the analyzer has not been claimed in such a way to distinguish over the a broad interpretation of measured, examiner notes that applicant’s analyzer is disclosed as an analysis unit of the control device, but no disclosure has been made about how the analysis unit measures current, examiner notes that measurement of voltage across a resistor is known in the art as a means of measuring current), in a regulating step of a control loop (current uptake by motor can be determined cyclically, par 0017), by an analyzer (ECU, claim 23), and wherein a comparator makes the determination (determined current is compared to predefined maximum value, claim 23), in an additional regulating step of the control loop, that the operating current has reached or exceeded the chronologically varying threshold current (ECU terminates current uptake when the voltage, which is used to determine current, exceed a predefined maximum value, claim 23, see par 0041-0047). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the PWM modulated current limiting method of Reinhold with .

Response to Arguments
Applicant's arguments filed 06 January 2021 have been fully considered but they are not persuasive. Applicant argues that Reinhold fails to disclose the feature of limiting the operating current of the electric motor to a chronologically varying threshold current by disconnecting a supply of an operating voltage to the electric motor in response to a determination that the operating current has reached or exceeded the chronologically varying threshold current. Because Reinhold does not disclose a measured operating current or a chronologically varying threshold current.
The arguments are not persuasive. 
Regarding applicant’s argument that Reinhold does not disclose a measured operating current. Applicant is narrowly reading the term “determination …[of] current” as measurement of the current. A broader interpretation of “determination” would include any reasoning that the current has reached the threshold value. Reinhold’s method of limiting current is not through measurement but rather by limiting the “on” time of a PWM pulse so that the current does not have time available to reach a high level of damaging electric current (line 13-15). The determination of current level reached during available time is implicitly calculated beforehand, and used to determine the “on” time of the PWM pulse.  Therefore, the determination of current level in Reinhold is made by reference to the duration of the PWM pulse, and Reinhold teaches the determined operating current.
Regarding applicant’s argument that Reinhold does not disclose a chronologically varying threshold current. Reinhold teaches that the delivered starting current increases over time (line 89). Since the starting current is increasing, it means that the current limiting threshold is also increasing (i.e. the “on” time of the PWM pulse is increasing). Since the current threshold is different at different times, .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/GEOFFREY S LEE/Examiner, Art Unit 3746

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746